DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Non-Final Rejection mailed 9/8/2021.  Applicants’ arguments, filed 2/18/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 2/18/2022.   See, for example, the remarks set forth on pages 12-17.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.
Non-Patent Literature
Lam, Abraham Hang-yat, et al., “An Occupant-participatory Approach for Thermal Comfort Enhancement and Energy Conservation in Buildings”, e-Energy ‘14, Cambridge, UK, June 13-14, 2014, pp. 133-143.
A temperature comfort correlation model that can build a profile for each occupant (Abstract); A smartphone application for occupants to provide feedback regarding the indoor temperature of a building and using a voting process (page 135, section 3. Occupant-Participatory Thermal Comfort (OPTC):  An Overview, 1st paragraph); Collect three sets of parameters [user info, sensor info, “hard to collect” info] and train these parameters (pages 135-136, section 4. Temperature-Comfort Correlation (TCC) Model); No use of a cross-space and a cross-context comfort model in order to generate a third model.

Ioannidis, Dimosthenis, et al., “Occupancy driven building performance assessment”, Journal of Innovation in Digital Ecosystems, Volume 3, Issue 2, December 2016, pp. 57-69.
Spatiotemporal analysis building performance in terms of occupancy comfort, building performance and energy consumption using data mining techniques to detect patterns (Abstract); Data collection via cameras and a cloud of simple sensors (page 60, section 2.1 Data collection process); No use of a cross-space and a cross-context comfort model in order to generate a third model.



US Patent Application Publications
Al-Dahle 	 				2018/0208209
Navigate a vehicle through an environment according to a selected comfort profile, where the comfort profile associates a particular set of occupant profiles and a particular set of driving control parameters, so that the vehicle is navigated based on the particular set of driving control parameters (Abstract); Autonomous navigation system including comfort profile database (Fig. 1); Feedback system incorporates occupant comfort profile (Fig. 5); based on the driving control parameters included in a selected comfort profile, module is configured to navigate the vehicle according to a driving “style” which corresponds to a selected comfort profile (para 0031); Based on monitoring a stress level of one or more occupants, also referred to herein as occupant feedback, the ANS can determine adjustments, also referred to herein as updates, of one or more comfort profiles according to which the ANS can generate control element signals to cause control elements to navigate the vehicle along a particular driving route (para 0030); Concerned with driving and driver stress, and use of profiles directed to driving style elements.  

Chen 	 				2018/0134116
A comfort model component implicitly and explicitly trained on occupant comfort related data analyzes information from the plurality of sensors and context component, and a comfort controller adjusts environmental conditions of a passenger compartment of the vehicle based at least in part on output of the comfort model component (Abstract); Training of a comfort model (Fig. 7); Sensor variables and occupant context (paras 0032 and 0040-0041); No use of a cross-space and a cross-context comfort model in order to generate a third model.

Ahuja 	 				2018/0202678
A plurality of sensors sense ambient conditions associated with exterior and interior conditions of a venue, a context component infers or determines context of an occupant of the venue, a crowd estimation component infers, based at least in part on mining social networks, size of crowd expected at the venue, a comfort model component implicitly and explicitly trained on occupant comfort related data analyzes information from the plurality of sensors, the crowd estimation component and context component, and a comfort controller adjusts environmental conditions of the venue based at least in part on output of the comfort model component (Abstract); Sensor variables and occupant context (paras 0040-0041); No use of a cross-space and a cross-context comfort model in order to generate a third model.

Mangsuli 	 				2017/0123440
Receive a number of weighted occupant preferences of a building space, receive a number of internal variables of the building space and a number of external variables of the building space, determine whether each weighted occupant preference is feasible, and modify a setting for the number of internal variables of the building space based on whether the number of feasible occupant preferences is greater than a threshold number (Abstract); Use of machine learning (Fig. 4); Consider preferences of all occupants in order to maximize the comfort for the most number of occupants (para 0010); Use of a “persona model” including identity information and past occupant preferences (paras 0035-0036); No use of a cross-space and a cross-context comfort model in order to generate a third model.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 14, 2022